Dewey, J.
In the opinion of the court, the rights of these parties do not depend solely upon the construction of the deed from the plaintiff to James Lees. It is said that the deed from Lees to the plaintiff, although bearing the same date as that ■from the plaintiff to Lees, was not recorded until after the execution of the deed by the executors of Lees to the defendant, and that no actual notice to Lees of the contents of this deed is shown.
But the deed of the executors of James Lees is a restricted conveyance, in its very terms. It is of an interest of which he died seized and possessed, and subject to all the limitations, charges and restrictions, created by the several deeds to and by said Lees. This opens the inquiry broadly enough to give effect to the deed by Lees to the plaintiff, and passes the estate and interest of Lees to the defendant subject to that deed.
The inquiry further will be, whether the plaintiff’s rights have been interfered with by the defendant, giving full effect to the deed of Lees to the plaintiff, and giving effect to the evidence as to the manner in which the water had heretofore been taken and used, under the exception contained in the deed of Lovering to Braman.

New trial ordered.